Citation Nr: 1532312	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-42 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include a right-sided facial scar, memory loss, and headaches.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Birmingham, Alabama.

In April 2012, the Veteran and his significant other testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.

In November 2012, the Board remanded the Veteran's claim for service connection for residuals of a head injury, to include a right-sided facial scar, memory loss, and headaches, for further evidentiary development.  The case now returns for further appellate review.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Review of these paperless files reveals a number of adjudicatory documents relevant to the Veteran's claims, including the July 2014 rating decision, as well as VA treatment records.  While it does not appear that the agency of original jurisdiction (AOJ) has reviewed all such records in connection with the Veteran's claim for service connection for a head injury, as his claim is being remand, the AOJ will have an opportunity to do so upon readjudication of such claim.

The issue of entitlement to service connection for erectile dysfunction as secondary to medications taken for PTSD has been raised by the record in a June 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the November 2012 remand, the Board directed the AOJ to contact the Veteran and ask him to provide private treatment records from Dr. Grazzini, or to provide the necessary authorization so that the AOJ could obtain those records.  Later in November 2012, the AOJ contacted the Veteran by letter and advised him of the same.  Thereafter, in March 2013, a supplemental statement of the case was issued; however, such did not reference any newly received records from Dr. Grazzini.  

Subsequently, in July 2014, the RO issued a rating decision addressing claims for service connection for migraine headaches and memory loss.  The rating decision indicates that the evidence considered included private treatment records from Dr. Grazzini received in April 2014 and May 2014.  However, after careful review of the Veteran's claims file, including both the paper claims file and paperless claim file, the Board is unable to locate these documents.  This indicates that there may be a temporary folder containing pertinent evidence, including the private treatment records from Dr. Grazzini, located at the RO.  Thus, it appears that, although they were obtained and in the possession of the AOJ at the time of the July 2014 rating decision, the private treatment records were not associated with the claims file in accordance with the Board's November 2012 remand instruction.  Consequently, remand is necessary to ensure that any records located in any temporary files that may have been created or otherwise maintained by the RO.  See 38 C.F.R. § 19.7 (2014) (decisions of the Board must be based on a review of the entire record).

Furthermore, as the private treatment records were received after the March 2013 supplemental statement of the case was issued, the AOJ has not considered those records in the first instance.  Similarly, the March 2013 supplemental statement of the case only considered VA treatment records dated through February 2013 while more recent treatment records were subsequently added to the file.  Thus, on remand, the AOJ should readjudicate the Veteran's claim based on the entirety of the evidence, including the documents received since the issuance of the March 2013 supplemental statement of the case.

Regarding the issue of entitlement to a rating in excess of 50 percent for PTSD, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  Specifically, a rating decision issued in July 2014 increased the Veteran's disability rating for PTSD to 50 percent, effective February 14, 2013, the date of his claim.  Thereafter, in March 2015, the Veteran entered a notice of disagreement as to the propriety of the assigned rating.  In April 2015, the RO sent the Veteran a letter advising him that it could not accept the March 2015 communication as a notice of disagreement because he did not specify what issue with which he disagreed.  However, in the Veteran's March 2015 communication, he stated that he disagreed with the evaluation of his disability, and discussed his PTSD symptomatology and the medications for such disability.  The Board also notes that, while the July 2014 rating decision addressed a number of issues, the issue pertaining to PTSD was the only claim for an increased rating; the remaining issues were claims for service connection.  Thus, the Board finds that the Veteran's March 2015 notice of disagreement was valid as to the issue of entitlement to an increased rating for PTSD.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the either the paper claims file or paperless claims file any temporary folder(s) that is being maintained at the RO on behalf of the Veteran.  If no such folder can be located, take any other actions necessary to locate the records identified in the July 2014 rating decision, including the private treatment records from Dr. Grazzini.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim for service connection for residuals of a head injury, to include a right-sided facial scar, memory loss, and headaches, should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the March 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  Provide the Veteran and his representative with a statement of the case regarding the issue entitlement to a rating in excess of 50 percent for PTSD.  Advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




